Citation Nr: 1713471	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  15-35 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from December 1960 to December 1962.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, service connection was granted for tinnitus.  Service connection for bilateral hearing loss, however, was denied, and this appeal ensued.  In June 2016, the claim was remanded for additional evidentiary development.  The case has now been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDING OF FACT

Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to his active duty service or a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.385 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by an October 2014 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As for the duty to assist, VA obtained all available service treatment records (STRs), service personnel records, and all pertinent treatment records.  This matter was remanded by the Board for further development in June 2016, to include updating the medical evidence on file and obtaining a VA examination and medical opinion pertaining to the claim.  Additional records were added to the file and the requested examination was conducted in July 2016.  The examiner noted that she reviewed the claims file and conducted an in-person examination, to include audiological evaluation.  As such, the Board finds that the June 2016 remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

In addition, certain chronic diseases (e.g., sensorineural hearing loss) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2016), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2016).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016).  

The United States Court of Appeals of Veterans Claims (Court) has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Analysis

The first element of service connection under Hickson/Pond is met.  Upon VA examination in July 2016, bilateral sensorineural hearing loss was diagnosed.  Auditory thresholds for all frequencies 500, 1000, 2000, 3000, and 4000 Hertz were greater than 26 decibels for the left and right ears.  Several of the thresholds were above 40 decibels as well.  Using the Maryland CNC word list, the VA examiner reported speech discrimination scores of 28% in the right ear and 36% in the left ear.  Accordingly, the Veteran has a current bilateral hearing loss disability.  
38 C.F.R. § 3.385 (2016).  Furthermore, the VA examiner diagnosed sensorineural hearing loss.  

The second element under Hickson/Pond is met.  During his active duty service, the Veteran's Military Occupational Specialty (MOS) was as an infantryman.  See DD Form 214.  On numerous records, the Veteran reported a history of noise exposure while serving in the United States Army.  The Board affords great probative weight to the Veteran's lay statements regarding in-service exposure to noise and notes they are not contradicted by any other evidence in the record.  Accordingly, the Board finds that the Veteran was exposed to excessive noise during service.  

In regard to the third element under Hickson/Pond, a nexus, the Board finds that a causal relationship between the present disability and the disease or injury incurred or aggravated during service, has not been established by the initial theory contended by the Veteran (noise exposure).  Simply put, there was no diagnosis of hearing loss during service, and no sufficient combination of manifestations to identify such disorder at that time, within one year of service discharge, or any continuity of such symptoms.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. at 258, 271-272 (2015).  

Closer review of the pertinent evidence of record shows that whispered voice testing at time of induction in December 1960 was 15/15.  Audiometric testing was conducted at time of separation in October 1962.  Because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  In light of the above and to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385 (2016), audiometric data original recorded using ASA standards will be converted to ISO-ANSI standards by adding between 5 and 15 decibels to the recorded data (represented in parentheses below).  

Thus, on the authorized audiological evaluation at time of separation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
0(10)
5(15)

0(5)
LEFT
5(20)
0(10)
5(15)

5(10)

Post service VA audiological testing in 2015 was unreliable as previously noted in the Board's June 2016 remand.  Thus, additional testing was scheduled and conducted in July 2016.  As already noted, bilateral sensorineural hearing loss was diagnosed.  At the time of this evaluation, the Veteran gave a history of inservice exposure to noise (which has been conceded).  In her report, the examiner noted that whispered voice testing, such as that noted in the Veteran's STRs, was an inaccurate measure of hearing acuity.  She further noted that the inservice audiological testing did not show hearing loss.  

The examiner opined that the Veteran's hearing loss was less likely as not related to his military service.  For rationale, she noted that inservice records were negative for report of hearing loss, to include at time of separation.  She referenced medical literature which concluded that "based on current knowledge of cochlear physiology there was no sufficient scientific basis for the existence of delayed-onset hearing loss."  She further noted that the Veteran received medication (Gentamicin) in 2005 for 7 days.  She said that this antibiotic was known to have a side effect of hearing loss.  She did not provide further explanation as to whether the dosage received by the Veteran would have likely caused his bilateral hearing loss.  The Board notes, however, that the Veteran is not service connected for the condition (bacterial infection identified on urine culture) for which the medication was prescribed.  He is service connected only for tinnitus.  Thus, service connection based on secondary causation is not applicable.  38 C.F.R. § 3.310 (2016).  

Based on the VA examiner's opinion, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's hearing loss had an onset in or is related to active duty service.  The evidence is negative for a clinical finding of hearing loss until many years after the inservice noise exposure, and the competent medical evidence does not suggest that his hearing loss is related to such exposure.  

While the Veteran has argued that an individual's awareness of the effects of noise on hearing impairment might be delayed considerably after the noise exposure (see, e.g., the September 2015 VA FORM 9), the VA examiner directly addressed such an argument by pointing to medical treatise evidence showing no scientific basis for the existence of delayed-onset hearing loss.  She added that based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss, there was no reasonable basis for delayed-onset hearing loss.  

The Veteran has asserted that his hearing loss is due to his noise exposure in service.  The Board finds the Veteran's statements not competent for providing a nexus opinion.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson and Jandreau, supra.  The question of whether the Veteran's bilateral hearing loss may be related to noise exposure in service is not something that can be determined by mere lay observation, such as the presence of ringing in the ears, or the observation of scars or varicose veins.  Rather the etiological relationship between noise exposure and hearing loss is an internal process that requires clinical testing and training to make the appropriate interpretations and conclusions regarding the specific nature of the hearing loss.  As such, the Board finds that the Veteran's statements that his hearing loss was caused by noise exposure in service are not competent evidence as to a nexus.  

The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for bilateral hearing loss is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, supra.  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


